Citation Nr: 0606732	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  00-12 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an assignment of a rating in excess of 10 
percent for residuals of a right shoulder burn, to include a 
scar.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1950 to January 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In the October 1999 rating decision, the RO awarded 
compensation pursuant to 38 U.S.C.A. § 1151 for right 
shoulder burn incurred during a VA hospitalization in 1997.  
It established a noncompensable (zero percent) rating for a 
scar as a recognized residual.  The veteran timely appealed 
that decision.  In the August 2000 Statement of Accredited 
Representation in Appealed Case, the veteran's representative 
asserted that the residuals of the right shoulder burn 
included septic arthritis and osteomyelitis.  Later in August 
2000, the RO issued a rating decision in which it denied 
service connection for septic arthritis and osteomyelitis as 
secondary to the right shoulder burn.  It does not appear 
from the claims folder that the veteran has submitted a 
notice of disagreement with that rating action.  In any 
event, as the RO established entitlement to compensation for 
the right shoulder burn, it follows that the veteran would be 
compensated for any acknowledged residuals.  Accordingly, the 
Board may address the question of whether septic arthritis 
and osteomyelitis are residuals of the right shoulder burn.  
In July 2001 the Board remanded the issue for further 
development.  An August 2001 rating decision increased the 
evaluation of the veteran's right shoulder burn to 10 percent 
effective June 15, 1998.  


FINDINGS OF FACT

1.  Right shoulder arthritis and osteomyelitis are not 
residuals of the veteran's right shoulder burn.

2.  The veteran's scarring is superficial and painful.  


CONCLUSION OF LAW

The criteria for an assignment in excess of 10 percent for 
the veteran's residuals of a right shoulder burn, to include 
a scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7804, 7805 
(prior and after August 30, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the rating decision, statement of the 
case, supplemental statement of the case, and March 2005 VCAA 
letter have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in the March 2005 VCAA letter, the 
appellant was advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

The Board also notes that the March 2005 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  However, the Board finds that any 
defect with respect to the VCAA notice requirement was 
harmless error for the reasons specified below.

In the March 2005 VCAA letter, the RO informed the appellant 
of the applicable laws and regulations regarding the claim, 
the evidence needed to substantiate such claim, and which 
party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim.  The appellant has also 
been afforded the benefit of VA examinations during the 
appeal period.  

Under these circumstances, the Board finds that adjudication 
of the claim under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).



Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation, the severity of the disability at 
issue is to be considered during the entire period from the 
initial assignment of the disability rating to the present 
time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's residuals of a right shoulder burn, to include 
a scar, have been rated by the RO under the provisions of 
Diagnostic Code 7805.  During the pendency of this appeal, 
the criteria for evaluating scars were revised.  Under the 
old and new criteria, scars may continue to also be rated 
based on any limitation of function of the part affected. 38 
C.F.R. § 4.118, Diagnostic Code 7805 (prior and after August 
30, 2002).

Other applicable codes include Diagnostic Code 7804.  A 
superficial scar that is tender and painful on objective 
demonstration is rated 10 percent.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002).  Under the new criteria, a 
superficial scar which is painful on examination is rated 10 
percent.  38 C.F.R. § 4.118, Diagnostic Code 7804 (as revised 
on August 30, 2002).  

The veteran's VA medical records from the early 1990s 
revealed treatment for right shoulder pain.  An August 1994 
record indicated that the veteran was diabetic, apparently 
status post incision and drainage of the right shoulder in 
July 1993 for osteomyelitis.  A May 1995 record showed the 
veteran was status post osteomyelitis of the right shoulder, 
resolved, with residual stiffness and pain.  Another May 1995 
entry appeared to indicate that the veteran had arthritis in 
his right shoulder.  

VA and private medical records received in March 1999 
reflected the veteran's treatment for his right shoulder in 
the late 1990s.  The veteran was hospitalized from October 
1997 to December 1997 at a VA facility for various disorders 
including right shoulder pain.  An October 1997 radiology 
report found long term and moderate to severe degenerative 
changes involving the right shoulder joint and impingement 
syndrome of the right shoulder.  In November 1997 a hot pack 
was applied to the veteran's right shoulder and the veteran 
sustained a burn.  A December 1997 entry indicated the 
veteran had right shoulder pain secondary to the burn.  
Subsequent private medical records in 1998 and 1999 showed 
the veteran was treated for his right shoulder, including his 
right shoulder wound.  

The veteran was afforded a VA examination in June 1999.  The 
claims folder was reviewed in conjunction with the 
examination.  The examiner, Dr. Kilgore, also treated the 
veteran's right shoulder burn in December 1997.  In 
presenting the veteran's history the examiner noted that the 
veteran had osteoarthritis of the right humerus and has 
surgery in January and April 1999.  Physical examination 
revealed a circular scar on the apex of the right shoulder 
that was 6 x 5 cm. and slightly hyperpigmented and not 
raised.  There was a 10 cm. scar on the right upper arm 
laterally and a 6 cm. scar on the anterior aspect of the 
right arm and a 5.5 cm. scar on the posterior aspect of the 
right arm.  These scars were slightly retracted and were 
hyperpigmented but not significantly raised.  The texture was 
soft.  There were no ulcerations or breakdown of the skin.  
There was a moderate degree of disfigurement.  There was 
extreme limitation of motion, 15 to 20 degrees of abduction, 
flexion, and elevation of the right shoulder.  Passive and 
active motions were the same and there was pain throughout 
the motion.  The diagnoses were partial thickness thermal 
injury secondary to heating pad, right shoulder with 
subsequent scar formation and osteoarthritis of the right 
upper arm with severe limitation of motion with pain on 
motion.  The examiner explained that the osteomyelitis 
developed following the healing of the burn during the time 
the veteran had an open healing infected diabetic ulcer of 
his foot.  The examiner opined that it was more likely that 
the osteomyelitis was the result of this wound rather than 
the burn.  The examiner further stated that the burn 
contributed to some disfigurement, but it did not appear to 
be a factor in limitation of function or pain.  

VA medical records in the 2000s showed continued treatment 
for the veteran's feet and diabetes.  

There is a February 2000 letter from a private orthopedic 
surgeon who conducted an orthopedic evaluation of the 
veteran.  The doctor indicated that the veteran underwent 
extensive treatment for his burn, which included drainage.  
Physical examination of the right shoulder showed a keloid 
scar measuring approximately 8 x 6 cm., surgical scarring 
also was observed on the proximal third of the arm.  These 
scars were located on the lateral posterior region, 2 scars 
were located on the anterior region of the shoulder.  The 
veteran's movement was limited in all directions by 
approximately 80 percent.  Upon palpation, the veteran 
experienced pain in the entire articulation.  X-rays showed a 
lesion resulting from osteomyelitis in the entire proximal 
third of the right humerus.  A lesion was also observed on 
the articular surface of the scapula.  The doctor opined that 
the severe septic arthritis and osteomyelitis that developed 
in the proximal third of the humerus was secondary to the 
soft tissue lesion of the upper portion of the shoulder.  

The veteran was again afforded a VA examination in July 2005 
by a different examiner, who was an orthopedic surgeon.  The 
claims folder was thoroughly reviewed in conjunction with the 
examination.  In presenting the veteran's medical history the 
examiner noted that the veteran sustained abscess/septic 
arthritis of his right shoulder in 1993 or early 1994.  The 
veteran had a significant medical history of uncontrolled 
diabetes and was treated for septic ulcerations on his feet.  
In late 1997 the veteran was treated for his shoulder pain 
which resulted from the previous osteomyelitis treatment 
which occurred several years prior.  The burn from the hot 
pack on the right shoulder resulted in an eschar.  The 
veteran was treated with debridement of the eschar.  The area 
apparently resulted in a 3 x 6 cm. to around 4 x 7 cm. lesion 
and it was responding well to the surgical debridement and 
local wound care.  Subsequent private therapies of the wound 
concluded in April 1998 resulting in complete healing of the 
ulceration.  

Physical examination found several scars on the right 
shoulder.  The first was from the 1997 thermal injury, it 
measured 7 x 4.5 cm. on the superior aspect of the right 
shoulder.  The second scar was directly inferior to that and 
measured 9 cm.  This wound healed perfectly and was the 
result of 1998 surgery.  There was a third scar from the 
drainage performed in 1993/1994.  It measured 6 cm.  Active 
range of motion showed forward elevation 30/120 degrees, 
abduction 30/110 degrees, external rotation 40/80 degrees, 
internal rotation 20/60, passive range of motion was slightly 
better.  X-rays demonstrated complete loss of joint space 
consistent with long standing residuals of osteomyelitis of 
the right shoulder.  A MRI showed complete destruction of the 
joint space, deformity of the humeral head and glenoid.  The 
diagnoses were septic arthritis of the right shoulder dating 
from 1993/1994, thermal injury of the right shoulder dating 
from 1997, and no evidence of subsequent chronic 
osteomyelitis of the right shoulder.  The examiner explained 
that the medical evidence clearly demonstrated that the 
veteran had septic arthritis of the right shoulder as far 
back as 1993 and there was no evidence that the thermal 
injury resulted in further worsening of the veteran's already 
destroyed right shoulder joint.  The examiner opined that the 
veteran's right shoulder joint was completely destroyed and 
it was not the result of an injury sustained at the VA 
facility.

There are 3 medical opinions regarding the etiology of the 
veteran's right shoulder arthritis and osteomyelitis.  Two 
different VA examiners, in 1999 and 2005, opined that the 
veteran's osteomyelitis and arthritis were not due to or a 
result of the veteran's right shoulder burn.  The 1999 
examiner, who also was the doctor who treated the veteran's 
burn in December 1997, opined that the veteran's 
osteomyelitis was more likely the result of his diabetic 
ulcer wound on his foot rather than his right shoulder burn.  
The veteran's most recent July 1995 VA examination found no 
evidence of subsequent chronic osteomyelitis of the right 
shoulder.  There is one conflicting February 2000 opinion 
from a private orthopedic surgeon who asserted that the 
veteran's septic arthritis and osteomyelitis developed in the 
proximal third of the humerus were secondary to the soft 
tissue lesion of the upper portion of the shoulder.  
Nevertheless, the Board finds the opinions by the VA 
examiners to be more probative than the private medical 
opinion.  The former opinions were based on a thorough review 
of the claims folder, were well reasoned, detailed, 
consistent with other evidence of record.  The private 
medical opinion appears to have been based on a report of the 
veteran as to his own medical history rather than on a review 
of the record.  Furthermore, evidence in the claims folder 
dated in 1995 suggested that the veteran had problems with 
osteomyelitis and arthritis of his right shoulder, which was 
a couple of years prior to his November 1997 right shoulder 
burn.  As articulated by the 2005 VA examiner, the veteran 
had septic arthritis of the right shoulder as far back as 
1993.  

Thus, although there is a post-service private medical 
opinion suggesting that the veteran's septic arthritis and 
osteomyelitis were due to the right shoulder burn, this 
opinion is outweighed by the more competent evidence as 
provided by the VA examiners as set forth above.  As the more 
probative medical evidence establishes that the veteran does 
not have arthritis or osteomyelitis due to his right shoulder 
burn, septic arthritis and osteomyelitis cannot be considered 
residuals of the veteran's right shoulder burn.  

Diagnostic Code 7805 provides that other scars should be 
rated on limitation of function of the affected part.  See 38 
C.F.R. § 4.118.  In the present case, limitation of motion of 
arm is to be rated under 38 C.F.R. § 4.71a, Diagnostic Codes 
5201.  Under the "old" and "new" criteria set forth in 
Diagnostic Code 7805, a rating in excess of 10 percent is 
only for application for limitation of motion of the affected 
part, the arm.  In the present case, arm disorders are rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Although the 
medical evidence has shown that the veteran had limitation of 
motion of his right arm, the examiner during the July 1999 VA 
examination opined that the veteran's burn, was not a 
contributing factor to the limitation of function or pain.  
Other medical evidence does not contradict this opinion.  
Therefore, a rating in excess of 10 percent is not warranted 
under the "old" and "new" criteria of Diagnostic Code 7805.  

The medical evidence has demonstrated that the veteran's 
scarring is superficial and painful and therefore he also 
meets the requirements for a 10 percent rating under the old 
and revised criteria for Diagnostic Code 7804.  Other 
pertinent diagnostic codes for scars, under the old and new 
criteria, need not be considered as the veteran's scarring 
did not appear to be third degree burns, deep, cause 
limitation of motion, or because the veteran already is 
receiving a 10 percent rating which is the maximum rating 
available under other potentially applicable codes.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).
 
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


